DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  the claims .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuehrer et al. US PGPUB 2019/0109409.
Regarding claim 1, Fuehrer discloses a connector to be connected to a counterpart connector, comprising: 
an outer circumferential wall forming a recessed portion inside thereof, the counterpart connector being to be fitted into the recessed portion [see annotated fig. 3 below]; 
a cylindrical portion provided inside the outer circumferential wall, having an inner circumferential surface, and configured to receive a counterpart terminal of the counterpart connector inside the inner circumferential surface [see annotated fig. 3 below; pars. 45-46; cylindrical portions 302 receive counterpart connectors 400]; 
a terminal having a contact portion arranged inside the inner circumferential surface, the terminal being to be electrically connected to the counterpart terminal when the contact portion contacts the counterpart terminal [see annotated fig. 3 below; pars. 45-46; cylindrical portions 302 have contact elements 31 inside to connect with counterpart connectors 400]; and 
a cooling mechanism having a heat absorption portion and a heat dissipation portion, the heat absorption portion being provided at a position opposite to the contact portion with respect to the inner circumferential surface [see annotated fig. 5A; a cooling mechanism having a heat absorption portion 33A to conduct (absorb) heat from the contacts 31 to the dissipation portion 35A via the heat pipe 34A; pars. 49-50; the heat absorption portion is on the opposite side of the circumferential surface], 


    PNG
    media_image1.png
    628
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    752
    media_image2.png
    Greyscale

Regarding claim 2, Fuehrer discloses wherein the cooling mechanism includes a heat pipe having a refrigerant sealed therein [pars. 25, 27-28, 33, 48-50 & 54; a heat pipe is included which cools the heat dissipation portion 35a (“cooling bodies 35a, 35b”) and includes a coolant fluid (“gaseous or liquid”)].
Regarding claim 3, Fuehrer discloses wherein the refrigerant includes a gas-liquid two-phase refrigerant, and the heat pipe has an evaporation portion where the refrigerant evaporates and a condensation portion where the refrigerant condenses, and transports the heat according to a phase change of the refrigerant [pars. 27-28, a two-phase thermosiphon design, using evaporation and condensation].
Regarding claim 4, Fuehrer discloses wherein the heat pipe is a loop-type pipe having a first flowing portion which allows the refrigerant to flow from the evaporation 
Regarding claim 5, Fuehrer discloses wherein the evaporation portion is provided at a position apart from the heat absorption portion [figs. 5A-8; pars. 27-28; the evaporation portion is within some point in the heat pipe 34, and is therefore spaced apart from the absorption portion 33], and the cooling mechanism further has a metal heat transfer portion which connects the heat absorption portion and the evaporation portion [pars. 48-50; a portion of the connecting piece 33 is metal and connects the heat pipe 34 and the other portions of connecting piece 33 to the contacts 31].
Regarding claim 6, Fuehrer discloses wherein the cooling mechanism is constituted of only a metal member [pars. 7, 6 & 50; the thermal conductor, connecting parts and cooling bodies are all constituted of metal].
Regarding claim 7, Fuehrer discloses wherein the heat dissipation portion is arranged to contact an electric wire connected to the terminal [pars. 48-50, the heat dissipation portion 35 contacts the contacts 31 and the wires connected to the contacts 31, i.e. cable 2 (par. 43)].
Regarding claim 8, Fuehrer discloses wherein the cooling mechanism further includes a cooling device which cools the heat dissipation portion by an air cooling .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jojima US PGPUB 2013/0298588 discloses a cooling device for a vehicle charger which uses evaporation and condensation of a coolant to remove heat from a charger element.
Yin et al. US PGPUB 2012/0326665 likewise discloses a cooling device for a vehicle charger which uses evaporation and condensation of a coolant to remove heat from a charger element.
Zoon et al. US PGPUB 2019/0326762 discloses a two-phase cooled charging cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859